10

11

12

cL

14

15

16

17

18

19

20

21

Bee

23

24

25

26

Zi

28

Case 8:19-cr-00162-DOC

Document 1 Filed 09/18/19 Page1of9 Page ID#:1

FILED

UNITED STATES DISTRICT COURT

FOR THE CENTRAL DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,

Plaintiff,
Vv.
SUSAN H. POON,

Defendant.

SOUTHERN DIVISION

September 2019 Grand Jury

case wo ACRL9-O01621

INDICTMENT
[18 U.S.C. § 1347 (a) (2): Health
Care Fraud; 18 U.S.C.

§ 1035(a) (2): False Statements
Relating to Health Care Matters;
18 U.S.C. § 1028A(a) (1):
Aggravated Identity Theft; 18
U.S.C. § 2(b): Causing an Act to
be Done]

 

 

 

 

The Grand Jury charges:

COUNTS ONE THROUGH FIVE

[18 U.S.C. §§ 1347(a) (2), 2(b)]

INTRODUCTORY ALLEGATIONS

 

At times relevant to this Indictment:

il. Defendant SUSAN H. POON, a chiropractor licensed in the

state of California,

operated Head to Toe Wellness, a chiropractic

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 8:19-cr-00162-DOC Document1 Filed 09/18/19 Page 2o0f9 Page ID #:2

office located in Rancho Santa Margarita, California, within the
Central District of California.

2. The Teamsters Western Region and Local 177 Health Care Plan
(the “Teamsters Plan”) provided private health insurance coverage for
employees of the United Parcel Service (“UPS”) -— an American
multinational package delivery and supply chain management company -
and their qualified dependents, through various other health care
benefit programs.

3. Participants in the Teamsters Plan were part of the Blue
Cross Blue Shield Association, a federation of 36 separate health
insurance organizations and companies.

4, Blue Shield of California (“BSC”), a licensee of the Blue
Cross Blue Shield Association, was a private health care benefit
program, as defined by Title 18, United States Code, Section 24(b),
affecting commerce, which received reimbursement claims from medical
device providers for the provision of Durable Medical Equipment
(“DME”), or in-home medical devices that provide therapeutic benefits
to those who suffer from certain medical conditions, to Teamster Plan
members.

5. Anthem Inc. (“Anthem”), a licensee of the Blue Cross Blue
Shield Association, was a private health care benefit program, as
defined by Title 18, United States Code, Section 24(b), affecting
commerce, which provided private health insurance coverage for
Southern California UPS employees and their qualified dependents.

6. Aetna Inc. (“Aetna”) was a private health care benefit
program, as defined by Title 18, United States Code, Section 24(b),
affecting commerce, which provided private health insurance coverage
for Southern California employees of Costco Wholesale Corporation

2

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 8:19-cr-00162-DOC Document1 Filed 09/18/19 Page 3of9 Page ID#:3

(“Costco”) ~ an American multinational corporation that operated a
chain of membership-only warehouse clubs - and their qualified
dependents.

B. THE SCHEME TO DEFRAUD

 

7, Beginning no later than in or about January 2015, and
continuing through at least in or about April 2018, in Orange County,
within the Central District of California, and elsewhere, defendant
POON, knowingly, willfully, and with the intent to defraud, executed
and attempted to execute a scheme and artifice to obtain money owned
by and under the custody and control of health care benefit programs,
including Anthem, BSC, and Aetna, by means of material false and
fraudulent pretenses and representations and the concealment of
material facts in connection with the delivery of and payment for

health care benefits, items, and services.

 

on MEANS TO ACCOMPLISH THE SCHEME TO DEFRAUD
8. The fraudulent scheme operated, in substance, as follows:
a. Defendant POON would travel to “health fairs” at

various UPS warehouses and Costco locations throughout Orange, San
Bernardino, and San Diego counties, and would visit with various
employees individually.

b. At these health fairs, defendant POON would perform
brief massages; inquire about the employees’ health insurance plans;
obtain the personal identifying information (“PII”) of the employees
and their covered dependents; and/or have employees sign forms to
authorize the disbursement of DMEs to the employees.

om Subsequently, defendant POON would falsely submit
claims for reimbursement to Anthem and Aetna for the employees and/or
their dependents for: (1) multiple office visits that never took

3

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 8:19-cr-00162-DOC Document 1 Filed 09/18/19 Page 4of9 Page ID#:4

place; (2) chiropractic services - like chiropractic manipulation,
therapeutic exercise, and manual therapy sessions ~— that were never
performed; and/or (3) medical diagnoses - like spondylosis, a

degenerative change in the spine or neck often caused by normal wear-
and-tear - when no physical examination had been performed.

d. In submitting the false claims for reimbursement,
defendant POON would provide the names, date of births, and home
addresses of employee-dependents without permission or authority to
do so.

e. Defendant POON would provide a DME provider with
prescriptions containing false medical diagnoses of UPS employee-
dependents that defendant POON had never met. Relying on defendant
POON’s false representations, the DME provider would submit claims
for reimbursement to BSC for having provided DMEs to those UPS
employee-dependents.

f. Defendant POON, in an effort to hide her scheme,
submitted the following documents to an Anthem investigator: (1) a
Patient Agreement/Assignment of Benefits form containing the name,
date of birth, and forged signature of a UPS employee-dependent;

(2) Daily Treatment/Progress Notes containing statements falsely
attributed to UPS employees; and (3) Consultation History forms
containing statements falsely attributed to UPS employees.

9. From this scheme, defendant POON submitted, or caused to be
submitted, approximately $2 million in false claims for reimbursement
to Anthem, Aetna, and BSC.

D. EXECUTIONS OF THE FRAUDULENT SCHEME

 

10. On or about the dates set forth below, in Orange County,
within the Central District of California, and elsewhere, defendant

4

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 8:19-cr-00162-DOC Document1 Filed 09/18/19 Page5of9 Page ID#:5

POON knowingly and willfully executed, attempted to execute, and
caused to be executed, the fraudulent scheme described above by
(1) submitting the following false and fraudulent prescriptions toa
DME provider that, in reliance on those false and fraudulent

prescriptions, filed reimbursement claims to BSC and (2) submitting
and causing to be submitted the following false and fraudulent claims

to Anthem for purported chiropractic treatment and/or medical

 

 

 

 

 

 

 

 

diagnoses:
COUNT SUBMISSION ITEM HEALTH SERVICE AMOUNT
DATE CARE DATE BILLED
BENEFIT
PROGRAM
ONE 3/10/16 Prescription BSC 3/10/16 $1,458.30
for E.A.
TWO 3/17/16 Prescription BSC 3/17/16 | $1,141.94
for C.M.
THREE 6/13/16 Claim for Anthem 2/6/16 $57.61
R.F.
FOUR 6/14/16 Claim for Anthem 2/20/16 $57.61
KF.
FIVE 6/20/16 Claim for Anthem 3/12/16 $57.61
S.M.

 

 

 

 

 

 

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 8:19-cr-00162-DOC Document1 Filed 09/18/19 Page 6of9 Page ID #:6

COUNT SIX
[18 U.S.C. § 1035(a) (2) ]

On or about April 11, 2016, in Orange County, within the Central
District of California, and elsewhere, in a matter involving a health
care benefit program, specifically Anthem, defendant SUSAN H. POON
knowingly and willfully made a materially false, fictitious, and
fraudulent statement and representation in connection with the
delivery of and payment for a health care benefit, item, and service.
Specifically, on or about April 11, 2016, defendant POON
electronically submitted a claim for reimbursement to Anthem for
having purportedly provided chiropractic manipulation services to
B.V., when in fact, as defendant POON then knew, defendant POON had

not provided chiropractic manipulation services to B.V.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

29

26

27

28

 

 

Case 8:19-cr-00162-DOC Document1 Filed 09/18/19 Page 7of9 Page ID#:7

COUNT SEVEN
[18 U.S.C. § 1035(a) (2) ]

On or about November 11, 2016, in Orange County, within the
Central District of California, and elsewhere, in a matter involving
health care benefit programs, specifically BSC and Anthem, defendant
SUSAN H. POON used a materially false writing and document, knowing
the false writing and document to contain a materially false,
fictitious, and fraudulent statement and entry, in connection with
the delivery of and payment for a health care benefit, item, and
service. Specifically, on or about November 11, 2016, in response to
a request from Anthem that defendant POON provide medical records for
C.M. and other patients, defendant POON sent, via United States
Postal Service Priority Mail Express, a Patient Agreement/Assignment
of Benefits form purportedly signed and completed by C.M., when in
fact, as defendant POON then knew, C.M. had not signed or completed

that form.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 8:19-cr-00162-DOC Document1 Filed 09/18/19 Page 8o0f9 Page ID #:8

COUNT EIGHT
[18 U.S.C. § 1035 (a) (2) ]

On or about January 9, 2018, in Orange County, within the
Central District of California, and elsewhere, in a matter involving
a health care benefit program, specifically Aetna, defendant SUSAN H.
POON knowingly and willfully made a materially false, fictitious, and
fraudulent statement and representation in connection with the
delivery of and payment for a health care benefit, item, and service.
Specifically, on or about January 9, 2018, defendant POON
electronically submitted a claim for reimbursement to Aetna for
having purportedly provided chiropractic manipulation services to
H.L., when in fact, as defendant POON then knew, defendant POON had

not provided chiropractic manipulation services to H.L.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 8:19-cr-00162-DOC Document 1 Filed 09/18/19 Page9of9 Page ID #:9

COUNT NINE
[18 U.S.C. § 1028A(a) (1) ]

Or about November 11, 2016, in Orange County, within the Central
District of California, and elsewhere, defendant SUSAN H. POON
knowingly transferred, possessed, and used, without lawful authority,
means of identification that defendant POON knew belonged to another
person, namely, the name, date of birth, and home address of victim
C.M., during and in relation to the offense of False Statements
Relating to Health Care Matters, a felony violation of Title 18,
United States Code, Section 1035(a) (2), as charged in Count Seven of
this Indictment.

A TRUE BILL

fe]

Foreperson

NICOLA T. HANNA
United States Attorney

Zxvwne Ler) ~ a

BRANDON D. FOX
Assistant United States Attorney
Chief, Criminal Division

BENJAMIN R. BARRON
Assistant United States Attorney
Chief, Santa Ana Branch Office

JENNIFER L. WAIER
Assistant United States Attorney
Deputy Chief, Santa Ana Branch Office

DANTEL S. LIM
Assistant United States Attorney
Santa Ana Branch Office

 
